Title: From George Washington to Daniel Marsh and Abraham Schuyler, 14 June 1780
From: Washington, George
To: Marsh, Daniel,Schuyler, Abraham



Sir,
Head Quarters [Springfield] June 14th 1780

Brigadier General Herd is directed to drive off all the Cattle from Newark to Amboy within five Miles of the water—the fit for immediate use are to be delivered to the Commissary or his assi[s]tant and the others to you.
But that the inhabitants may have justice done to them, I am to request, you will in conjunction with a Magistrate have the cattle delivered to the Commissary appraised previous to the delivery.
With respect to the others, You will also have them appraised in the same mode and placed out at pasture in some safe and convenient place in the rear of the army ’till they are fit for the use of the army. I am Sir Your most Obedt servt.
